218 S.W.3d 564 (2007)
Mary Ann ROSENKOETTER, Appellant/Employee,
v.
INTEGRAM ST. LOUIS SECTION, Respondent/Employer,
Treasurer of the State of Missouri, Custodian of the Second Injury Fund, Additional Respondent.
No. ED 87938.
Missouri Court of Appeals, Eastern District, Division Four.
February 6, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 15, 2007.
Application for Transfer Denied May 1, 2007.
Ray A. Gerritzen, St. Louis MO, for Appellant/Employee.
Mary Ann Lindsey, Timothy M. Tierney, St. Louis, MO, For Respondent/Employer-Integram St. Louis Section.
M. Jennifer Sommers, St. Louis, MO, for Respondent/Second Injury Fund.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Mary Ann Rosenkoetter appeals the final award of the Labor and Industrial Relations Commission granting her worker's compensation claim and denying Second Injury Fund liability. The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).